Exhibit 10.1

  

Letter of interest by and between Isidro Medina and GGSM dated June 09,2014







June 9, 2014




ISIDRO MEDINA IBARRA

ARSENIO DE LA ROCHA ALARCON

JOSE ANGEL MARTINEZ AYON

DANIEL CASTRO VERDUGO

FRANCISCO VALENCIA ALARCON

San Ignacio, Sinaloa, México




Attention:

ISIDRO MEDINA IBARRA

 

Partner representative




Dear Sirs:




Re:  Acquisition of an Asset of Isidro Medina Ibarra and Others




The purpose of this letter (the “Letter of Intent”) is to set forth the mutual
intentions of Gold and Gemstone Mining Mexico SRL de CV (“GGMM”) and Isidro
Medina Ibarra (“MR. ISIDRO”) regarding the acquisition (“Acquisition”) of LOT
MINING "SAN JOSE" located in Culiacan municipality, Sinaloa state, Mexico under
number mining title 218155 from ISIDRO MEDINA IBARRA, ARSENIO DE LA ROCHA
ALARCON, JOSE ANGEL MARTINEZ AYON, DANIEL CASTRO VERDUGO, FRANCISCO VALENCIA
ALARCON by way of an option to purchase agreement ("Formal Agreement").  It is
intended that the Acquisition will be completed pursuant to a plan of
arrangement and will constitute the “Qualifying Transaction” of GGMM under the
policies of the OTC Markets Exchange.  This Letter of Intent sets forth the
basis upon which GGMM and MR. ISIDRO are prepared to negotiate with a view to
entering into a binding agreement so as to effect the Acquisition.  This Letter
of Intent, however, does not create a contract or impose obligations on the
parties other than as set forth in sections 7, 8 and 9 below.




Each of GGMM and MR. ISIDRO have provided the other with certain information
which describes their business, assets, financial and operating history and
condition and prospects (such information is herein referred to as the
“Disclosure Information”).  The transaction summarized in this Letter of Intent
assumes that the Disclosure Information is accurate and complete in all material
respects.  




Due Diligence Investigations




1.

On or before June 15th, 2014, or such later date each of the parties will
conduct due diligence investigations in respect of the other in connection with
the Acquisition.  For purposes of such investigations, each party hereto (the
“Disclosing Party”) will give or cause to be given to the other party (the
“Reviewing Party”) and its agents and representatives full access to all books,
records, financial and operating data and other information concerning the
Disclosing Party as its agents and representatives may reasonably request.  If,
at any time, the Reviewing Party determines that it is not satisfied, in its
sole discretion, with the results of such investigations, it may elect not to
proceed with the transactions contemplated hereby.  In such instance the
Reviewing Party will notify the Disclosing Party of such fact and thereupon this
letter will terminate and the parties hereto will have no further obligations
hereunder except the obligations set forth in section 7 below.  Due diligence
which might interfere with the Disclosing Party’s business affairs will be
subject to its reasonable approval and control, as the case may be.








--------------------------------------------------------------------------------

Negotiation and Execution of Formal Agreement




2.

While the parties are conducting the due diligence investigations described in
section 1 above, they will also negotiate in good faith to complete and execute
a more formal agreement (the “Formal Agreement”) setting out in further detail
the terms and conditions of the Acquisition.  The Formal Agreement will
incorporate the terms and conditions set out in this Letter of Intent together
with all other terms and conditions as the parties or their legal advisors
consider necessary or desirable, including representations, warranties and
covenants, indemnities from the parties relating to such representations,
warrants and covenants, and conditions to closing.  If each of the parties
hereto are satisfied with the results of their due diligence investigations,
GGMM and MR. ISIDRO intend to complete negotiations of the terms of the Formal
Agreement and to execute the Formal Agreement on or before June 15 2014.  This
Letter of Intent will be terminated and of no further effect, except in respect
of paragraph 7, 8 and 9, if the Formal Agreements have not been signed by June
22, 2014 (the “Termination Date”).




3.

The obligations of the parties to complete the Acquisition will be subject to
the satisfaction of the following of conditions:




(a)

all representations, warranties, certifications, confirmations and other
statements made in or pursuant to the Formal Agreement being accurate and
complete in all material respects on and as of the Closing Date;

(b)

all approvals, consents and waivers required so that the Reorganization will
not:

(i)

conflict with or result in a breach of any material contract (including any
license) to which GGMM or MR. ISIDRO is party or subject or of which GGMM or MR.
ISIDRO has any benefit or advantage or any applicable law, regulation or order;

(ii)

result or possibly result in the termination, cancellation, acceleration,
modification or suspension with respect to any such contract or any permit,
license or the like held by GGMM or MR. ISIDRO; or

(iii)

violate any governmental restrictions; having been obtained;

(c)

there having been no material adverse change in the affairs, prospects or
financial status of GGMM or MR. ISIDRO between the date of execution of this
Letter of Intent and the Closing Date; and




The parties will cooperate with each other in obtaining satisfaction of such
conditions.




Transaction Costs and Brokerage; Indemnity




4.

Each party will be responsible for its own costs (including, but not limited to,
legal fees and expenses) in connection with the transactions contemplated
hereby.  




Confidentiality Agreements




5.

During the period before the Closing Date, GGMM and MR. ISIDRO will use their
best efforts to prevent public disclosure or knowledge of the transaction
contemplated hereby, without the prior approval of the other, and will maintain
the confidentiality of the negotiations regarding such transaction.  The
foregoing will not restrict or otherwise affect the right of GGMM or MR. ISIDRO
to make or permit any disclosure:




(a)

which, in its opinion, is reasonably necessary or desirable for it to carry out
and give full effect to the terms, provisions and intent hereof and the
transaction contemplated hereby;

(b)

to consultants, legal advisors, financial institutions, business associates and
others provided such disclosure is not intended for broad dissemination to the
public;

(c)

in the case of GGMM, which the legal advisors for GGMM advise is required or
advisable to ensure compliance with applicable securities laws and regulations
and the applicable rules of the OTC Markets; or

(d)

as may be required by law.





--------------------------------------------------------------------------------




Exclusive Dealing




6.

As an inducement to the parties to proceed with the due diligence investigations
described in section 2 above and the preparation of the Formal Agreement (which
activities it is acknowledged will involve incurring significant expenditures),
each of the parties hereto hereby agrees with the other to deal exclusively and
in confidence with the other in respect of the matters set out herein and to
take no action, directly or indirectly, which would impair the ability of either
of the parties hereto to complete the transaction contemplated hereby and,
without limitation, each of the parties hereto hereby agree and undertake to the
other that, unless consented to in writing by the other party hereto, they will
not at any time on or before the earlier of the Termination Date and the date of
the Formal Agreement, enter into, negotiate, solicit or knowingly encourage or
participate in, any negotiations or discussions relating to any sale of their
shares or property and assets or any transaction involving an amalgamation,
merger, arrangement or other form of business combination involving such
parties, or any issue of shares or other securities of such party or the
incurrence of any indebtedness, obligations or other liabilities by such party
other than in the ordinary course of its business as currently being conducted.




General




7.

Other than the obligations set forth in sections 4, 5 and 6 above, the parties
will not be obligated in any manner with respect to the transactions
contemplated hereby (including obligations to negotiate in good faith) unless
and until the Formal Agreement is executed by the parties.




8.

This Letter of Intent will be governed by and construed in accordance with the
laws of the State of Nevada.  The Parties submit to the jurisdiction of the
courts of the State of Nevada and State of Sinaloa Mexico with respect to any
matters arising out of this Letter of Intent.




9.

This Letter of Intent may be executed in any number of counterparts, by
facsimile or otherwise, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same document.




Please confirm that this Letter of Intent accurately sets forth your
understanding of the terms of the proposed transaction and the other matters
discussed herein, by signing a copy of this Letter of Intent below and returning
it to us.




Yours very truly,




GOLD AND GEMSTONE MINING DE MEXICO S.R.L. DE C.V.




Per:  /s/c Ivan Mondragon Mendez

  Authorized Signatory







Confirmed this 06th day of June, 2014




Per:  /s/c ISIDRO MEDINA IBARRA.

  Authorized Signatory
























